DECISION
The application of the above-named defendant for a review of the sentence of 10 years on each of 5 counts of Burglary; all to run concurrently; DANGEROUS; imposed on June 30, 1983 was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 10 years on each of the 5 counts of Burglary; the sentences shall be served concurrently; and the Defendant shall be designated as NON-DANGEROUS for purposes of parole eligibility.
This Board finds that designating the Defendant as DANGEROUS does not comply with Mont. Code Ann. Section 46-18-404, Subsection (l)(a) and (b), and it is improper to consider charges that did not result in a conviction.